462 F.2d 628
174 U.S.P.Q. 321
A. W. SCHNITGER, Plaintiff-Appellant,v.CANOGA ELECTRONICS CORP., Defendant-Appellee.
No. 71-2614.
United States Court of Appeals,
Ninth Circuit.
June 20, 1972.

A. W. Schnitger, Garden Grove, Cal., for plaintiff-appellant.
Carlos Solis, Alfred E. Augustini, of Kindel & Anderson, Los Angeles, Cal., for defendant-appellee.
Before BROWNING, HUFSTEDLER and WRIGHT, Circuit Judges.
PER CURIAM:


1
Schnitger appeals from a district court order dismissing his complaint for declaratory relief against Canoga Electronics Corporation.  We affirm.


2
Canoga's subsidiary, Scanbe Manufacturing Corporation, produces electrical circuit board files pursuant to Patent Re. 25,595.  Scanbe obtained a judicial decision in 1966 that the patent was valid and that William Tryon, d/b/a Tryon Components Company, was infringing it by making and selling printed circuit card holders and card holder assemblies.  The court enjoined Tryon from future infringement.


3
Schnitger wants to purchase the circuit board files from Tryon, which cannot sell to him because of the 1966 injunction.  Hence Schnitger brought this declaratory judgment action seeking a judicial ruling that the Scanbe patent is invalid and that Tryon can sell it despite the 1966 judgment.


4
Although the district court did not specify the reasons for its dismissal, it appears from the record that Schnitger is in privity with Tryon.  The 1966 judgment is res judicata as to Tryon and those who obtain the infringing product from him.  Ransburg Electro-Coating Corp. v. Williams, 246 F. Supp. 626 (W.D.Ark.1965).  That judgment provides a complete defense to Schnitger's declaratory judgment action, and the district court properly dismissed it.


5
The order of the district court is affirmed.